DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on February 4, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Independent claims 1 and 10 have been amended to be directed to the Non-Elected Species of Figures 6a-6b (Species III).  Also, see Applicant’s Remarks (REM of 02/04/2021) of page 3 lines 14-17).  In Applicant’s Election (See Remarks REM of 09/24/2020), Applicant elected Species I (directed to figures 1-4).  The amendments deleting the limitation of “bound two mutually separate hollow spaces or” from claims 1 and 10 renders claims 1 and 10 no longer directed to Species I.  Because the amendments renders all pending claims no longer reading on the elected embodiment, this response is not considered fully responsive.  Please correct claims 1 and 10 by amending the claims to be either 1) only directed to Species I or 2) generic to all Species.  See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Regarding figures 12-14 of the Application, these figures were considered generic in the restriction to Species I-V because of the disclosure of support pillars 7, slewing platform 8, and luffing rams 6 (which are claimed in claim 11, for example).  See paragraphs 0057-0063 of the Specification.  The disclosure of figures 12-14 (see paragraphs 0057-0063 of the Specification) do not disclose the boom 1 with parts bound by one common hollow space.  The boom 1 disclosed in these paragraphs and figures 12-14 could be any of the booms of Species I-V. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/